Citation Nr: 1428373	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  05-32 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for the service-connected cervical disc disease.

2. Entitlement to service connection for claimed hepatitis B. 

3. Entitlement to service connection for claimed lumbar strain with degenerative disc disease. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to December 1969. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the RO. 

The issues of service connection for a lumbar spine disability and hepatitis B are being remanded to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis B was raised in a November 2005 statement.  This issue has not yet been addressed by the AOJ and is referred for appropriate action. 

The issues of service connection for hepatitis B and a low back disorder are being remanded to the AOJ.  


FINDING OF FACT

For the entire period of the appeal, the service-connected cervical spine disc disease is shown as likely as not to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximated that of severe limitation of motion; neither ankylosis nor incapacitating episodes due to intervertebral disc syndrome are demonstrated.



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating, but no more, for the service-connected cervical spine disability are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5290, 5293 (as in effect prior to September 23, 2002); Diagnostic Code 5290 (as in effect from September 23, 2002 through September 25, 2003), Diagnostic Code 5237, 4243 (as in effect from September 26, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in March 2002. This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  

With respect to the notice requirements set forth in Dingess v. Nicholson, 19 Vet.App. 473 (2006) and the Veteran's claim; veteran status, existence of a disability, and a connection between the Veteran's service and the claimed disability (elements 1 - 3) are not at issue.  

Moreover, the Veteran demonstrated actual knowledge of the fourth element, degree of disability, in a September 2005 statement when he argued for a specific rating under the schedular criteria.  With respect to fifth element, effective date, the Veteran was granted an increased rating based on the date of his claim, and, therefore, has actual knowledge of how effective dates are assigned.  

Further, the effective date for the grant contained in this decision will be assigned by the RO.  In other words, any lack Dingess notice is meaningless, because the Veteran had actual knowledge of what is required. 

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, VA treatment records and VA examination reports. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examinations in April 2010.  The report of this examination reflects that the examiner recorded the Veteran's current complaint, conducted an appropriate physical examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

While cognizant that the Veteran's representative has argued that the examination is inadequate because the VA examiner did not address the extent of the Veteran's impairment during a flare up, the Board finds that there is no harm to the Veteran in proceeding to a decision on his claim.  Specifically, the Veteran is being assigned the highest disability rating available based on loss of motion, even when considering flare-ups. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


I. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

The Veteran filed his claim in May 2002.  During the pendency of this case, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003).  

The Veteran has been provided with the old and new regulatory criteria.  Therefore, there is no prejudice to the Veteran in the Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet.App. 384 (1993).

Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  

The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet.App. 111, 117 (1997).

The Veteran's cervical spine disability is currently rated under former diagnostic code 5290 (limitation of motion of the cervical spine) and revised diagnostic codes 5243-5237 (intervertebral disc syndrome - cervical strain).

Diagnostic Code 5290, in effect prior to September 26, 2003, provided ratings based on limitation of motion of the cervical spine.  Moderate limitation of motion of the cervical spine is to be rated 20 percent disabling.  Severe limitation of motion of the cervical spine is to be rated 30 percent disabling, which is the maximum rating under that code. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Words such as "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes in passing that 'moderate' is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious." Id, at 1140.

Under the former Diagnostic Code 5293 (intervertebral disc syndrome), a 20 percent rating is for application when there are moderate, recurring attacks.  A 40 percent rating is for application when there is severe intervertebral disc syndrome as evidenced by recurring attacks with intermittent relief. A 60 percent rating is for application when there is pronounced intervertebral disc syndrome evidenced by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision.  As revised, prior to September 26, 2003, Diagnostic Code 5293 states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 

Under Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to the revised version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

The rating criteria for Diagnostic Code 5290 from September 23, 2002 through September 25, 2003, are identical to the criteria in effect prior to September 23, 2002.

Effective on September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.  This formula encompasses intervertebral disc syndrome.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

A 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).


III. Analysis 

The Veteran's cervical spine disability is currently rated as 20 percent disabling.  For the following reasons, the Board finds that an increased rating of 30 percent is warranted.


      A. The former schedular criteria - effective prior to September 23, 2002

Under former Diagnostic Code 5290, a 20 percent evaluation is assigned for moderate limitation of motion.  A 30 percent evaluation is warranted for severe limitation of motion. 

The normal range of motion of the cervical spine is extension and flexion to 45 degrees; lateral flexion to 45 degrees, bilaterally; and rotation to 80 degrees, bilaterally. 38 C.F.R. § 4.71, Plate V (2013).  Total range of motion in all planes equals 340 degrees.

During an April 2003 VA examination, the Veteran demonstrated 30 degrees of flexion and extension, 20 degrees of right lateral flexion, 30 degrees of left lateral flexion, 50 degrees of right rotation and 40 degrees of left rotation.  He had a combined range of motion of 200 degrees. 

During a November 2007 VA examination, the Veteran demonstrated 45 degrees of flexion, 40 degrees of extension, 40 degrees of right lateral flexion, 45 degrees of left lateral flexion, and 45 degrees of bilateral rotation.  He had a combined range of motion of 260 degrees.

During an April 2010 VA examiner, the Veteran demonstrated 20 degrees of forward flexion, 15 degrees of extension, 20 degrees of bilateral flexion and 30 degrees of bilateral rotation.  He had a combined range of motion of 105 degrees. 

As the combined range of motion demonstrated during the April 2010 VA examination is approximately one third of normal, the Board finds that a severe limitation of motion has been demonstrated. 

Moreover, in connection with the earlier examination in November 2007, the VA examiner indicated that the Veteran had "severe degenerative disc disease of the cervical spine."  

To the extent that this opinion tends to suggest a higher level of impairment involving the service-connected  cervical spine disability at an earlier time, the Board finds that an increased rating of 30 percent is for application for the initial period of the appeal in accordance with the previous version of the diagnostic criteria.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, while both the April 2003 and November 2007 VA examinations indicated that the Veteran's range of motion was limited by pain at the extremes, the examiners did not identify the extent of this limitation or if pain caused an additional functional impairment beyond the recorded range of motion measurements.  

However, given the Veteran's credible lay assertions of painful motion voiced at the time of the VA examination in April 2003, the Board finds that the service-connected disability picture more closely resembled that of a severe functional loss beginning with the Veteran's filing of his claim for increase in 2002.  

With respect to the April 2010 VA examination report, in Johnston v. Brown, 10 Vet.App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. 

As the Board is granting the maximum disability rating based on limitation of motion of the cervical spine, a disability rating in excess of 30 percent may not be assigned based on DeLuca. 

With respect to Diagnostic Code 5293, while the Veteran complained of pain that radiated into his head and shoulders during the April 2003 VA examination, the examiner noted that the Veteran did not experience muscle spasm or radiculopathy.  The report notes that the Veteran does not experience any muscle weakness, loss of sensation or diminished reflexes. 

During the November 2007 VA examination, the Veteran demonstrated full muscle strength in the upper extremities.  Diminished sensation or reflexes and radiculopathy were not noted. 

In June 2008, the Veteran complained of shoulder pain that was a result of his cervical spine disability.  

In November 2010, however, the RO granted service connection for peripheral neuropathy of the right and left upper extremities. A 10 percent rating was assigned for each disability effective July 2008.  

To the extent that the record demonstrates intervertebral disc symptomatology prior to the separate grant of service connection, such symptomatology can be rated as severe.  A disability rating of 40 percent therefore can be assigned under former Diagnostic Code 5293 (2003). 


      B. The criteria from September 23, 2002 through September 25, 2003

Effective on September 23, 2002, the diagnostic criteria for intervertebral disc syndrome under Diagnostic Code 5293 underwent revision. 

As revised, prior to September 26, 2003, Diagnostic Code 5293 stated that intervertebral disc syndrome was to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

The evidence did not establish that the Veteran was having incapacitating episodes, as defined by Note (1) to Diagnostic Code 5293, having a total duration of at least 4 weeks but less than 6 weeks during a previous 12-month period. Indeed, there is no evidence of any bed rest prescribed by a physician during the appeal period. 

While cognizant that the Veteran reported in September 2005 that he has been prescribed bed rest "off and on" for at least 3 weeks, the evidence of record does not document any such treatment.  

Moreover, even if the Veteran had been prescribed three weeks of bed rest a disability rating in excess of 40 percent would not be warranted; in order to warrant the next higher rating, there would need to be at least 4 weeks of incapacitating episodes.   

As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, could not have served as a basis for an increased rating based on incapacitating episodes.

Under the revised criteria, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the Veteran's service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all of his other disabilities, results in a higher combined disability rating.

The chronic orthopedic manifestations of the lumbar spine disability have been discussed in detail.  A 30 percent evaluation is being assigned under Diagnostic Code 5290.  

With respect to the Veteran's neurological manifestations, in a November 2011 rating decision, the RO granted service connection for radiculopathy of the upper right and upper left extremities. A 10 percent rating was assigned for each extremity. 

Here, the separate evaluation of the orthopedic manifestations (30 percent disability) and the neurological manifestations (two separate 10 percent ratings), when combined with the other service-connected disability will not result in a higher evaluation than what is being assigned. 


      C. The current schedular criteria - effective on September 26, 2003

In order to warrant a disability rating in excess of 30 percent under the current schedular criteria, the record must show unfavorable ankylosis of the entire cervical spine. 

At no time during the appeal period has the service-connected cervical spine disability met or approximated the criteria for a disability rating in excess of 30 percent even when considering 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's holding in Deluca.  

As noted, the record does not establish that the Veteran has incapacitating episodes having at least 4 weeks duration. 

With regard to separate neurological disabilities, the Veteran has been assigned a separate compensable rating for right and left upper extremity radiculopathy.  

The Board has been unable to identify any additional neurological pathology which would be consistent with a separate neurological disability.  

In short, there is no evidence of any other additional neurological deficiency so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See 38 C.F.R. § 4.124a.  


      D. Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected spine disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability, (pain, stiffness, radiculopathy, and limited range of motion), is specifically contemplated under the appropriate ratings criteria.  

Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased disability evaluation of 30 percent, but no higher, for the service-connected connected cervical disc disease is granted, subject to the regulations controlling disbursement of monetary benefits.  


REMAND

The Veteran's service treatment records document that he "probably has low back syndrome." See a September 1967 treatment record.  In July 1968, the Veteran complained of pain in his back and neck following a motor vehicle accident.  

During an April 2003 VA examination, the Veteran was diagnosed with lumbar sprain with degenerative disc disease persistent pain syndrome. 

Under these circumstances, the Veteran should be afforded a VA examination to determine whether the etiology of his diagnosed spine disability.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).

With respect to his claim for hepatitis B, the Veteran contends that he developed hepatitis B as a result of accidental needle sticks incurred in the course of his duties as a medical corpsman.  He has also stated that he underwent a tonsillectomy while on active duty wherein he received a blood transfusion that was contaminated with hepatitis B.  

Under these circumstances, the Board finds that the Veteran should be afforded a VA examination to determine the likely etiology of the claimed hepatitis B.

The Veteran's service treatment records document that he underwent a tonsillectomy on November 21, 1966.  The records from his surgery are not of record and an attempt to obtain these records must be made. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the claimed hepatitis B and low back disorder since service.  

The AOJ should attempt to obtain any such records. All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

2. The AOJ should take all indicated action to contact the National Personnel Records Center (NPRC) and/or any other possible repository, and attempt to obtain records relating to the Veteran's claimed hospitalization at the US Naval Hospital in San Diego, California in November 1966.  The organization to which the Veteran was assigned, to include the company, battalion, regiment, etc., should be specified in the request.

3. Then, the AOJ should arrange for an appropriate VA physician to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed hepatitis B had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should specifically comment on the Veteran's contentions that his hepatitis B is the result of in-service blood transfusion for his tonsillectomy or in-service needle sticks from his duties as a medical corpsman.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, the AOJ should schedule the Veteran for a VA examination to determine the nature and likely etiology of the diagnosed lumbar spine disorder.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed lumbar spine disability had causal origins in service or is otherwise related to the Veteran's active duty service.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After completing all indicated development, the AOJ should readjudicate the issues remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


